PER CURIAM.
Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure and Family Law Forms, 810 So.2d 1 (Fla.2000), this Court has reviewed the Family Law Forms and determined that some of the forms request a social security number where the social security number is not necessary. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Input on this issue was sought and received from the Advisory Workgroup on the Florida Supreme Court Approved Family Law Forms. Additionally, the Florida Family Law Rules Committee has filed a separate petition with this Court wherein the Committee agrees that the request for social security numbers should be removed from all Family Law Forms where no legitimate purpose is served.1
We hereby adopt the amendments to forms 12.902(c), 12.902(d), 12.981(b) and 12.941(e) deleting the request for a social security number.2 The amended forms are set forth in the appendix to this opinion, fully engrossed, and effective for immediate use. By approval of these forms, we express no opinion as to their correctness or applicability.
This opinion and the forms discussed herein may be accessed and downloaded from this Court’s website at www. flcourts.org.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULE OF PROCEDURE FORM 12.902(c), FAMILY LAW FINANCIAL AFFIDAVIT
When should this form be used?
This form should be used when you are involved in a family law case which requires a financial affidavit and your individual gross income is $50,000 OR MORE per year.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public. You should then file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers. This must be accomplished within 45 days of service of the petition.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Repre*722sented Litigants” found at the beginning of these forms. The words that are in “bold underline ” in these instructions are defined there. For further information, see rule 12.285, Florida Family Law Rules of Procedure.
Special notes ...
If this is a domestic violence case and you want to keep your address confidential for safety reasons, do not enter the address, telephone, and fax information at the bottom of this form. Instead, file Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(i).
The affidavit must be completed using monthly income and expense amounts. If you are paid or your bills are due on a schedule which is not monthly, you must convert those amounts. Hints are provided below for making these conversions.
Hourly' — If you are paid by the hour, you may convert your income to monthly as follows:
Hourly amount x Hours worked per week = Weekly amount
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount -h 12 Months per year = Monthly Amount
Daily — If you are paid by the day, you may convert your income to monthly as follows:
Daily amount x Days worked per week = Weekly amount
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount 12 Months per year = Monthly Amount
Weekly — If you are paid by the week, you may convert your income to monthly as follows:
Weekly amount x 52 Weeks per year = Yearly amount
Yearly amount -s- 12 Months per year = Monthly Amount
Bi-weekly — If are two weeks, convert income to monthly as follows:
Bi-weekly amount x 26 = Yearly amount
Yearly amount h- 12 Months = Monthly Amount
Bi-monthly — If you are paid twice per month, you may convert your income to monthly as follows:
Bi-monthly amount x 2 = Monthly Amount
Expenses may be converted in the same manner.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
*723[[Image here]]
*724[[Image here]]
*725[[Image here]]
*726[[Image here]]
*727[[Image here]]
*728[[Image here]]
*729[[Image here]]
*730[[Image here]]
*731[[Image here]]
*732[[Image here]]
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.902(d), UNIFORM CHILD CUSTODY JURISDICTION ACT (UCCJA) AFFIDAVIT
When should this form be used?
This form should be used in any case involving custody of or visitation with any minor child(ren). This affidavit is required even if the custody and visitation of the minor ehild(ren) are not in dispute.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. The words that are in “bold underline ” in these instructions are defined there. For further information, see sections 61.1302-61.1354, Florida Statutes.
Special notes ...
If you are the petitioner in an injunction for protection against domestic violence case and you have filed Petitioner’s Request for Confidential Filing of Address,
*733Florida Supreme Court Approved Family Law Form 12.980®, you should write “confidential” in any space on this form that would require you to write the address where you are currently living.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
*734[[Image here]]
*735[[Image here]]
*736[[Image here]]
*737[[Image here]]
*738[[Image here]]
*739[[Image here]]
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.981(b), STEPPARENT ADOPTION: CONSENT OF ADOPTEE
When should this form be used?
This form must be completed and signed by the person being adopted, the adoptee, if he or she is over 12 years of age. It must be signed in the presence of a notary public or deputy clerk and two witnesses other than the notary public or deputy clerk.
This form should be typed or printed in black ink. After completing this form, you should file the original with the clerk of the circuit court in the county where the adoption petition is filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the people identified in the instructions for Joint Petition for Stepparent Adoption, Florida Family Law Form 12.981(a).
Special notes ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
[[Image here]]
*740[[Image here]]

. The Committee's petition, No. SC01-2344, is pending with the Court and contains additional requests that will be addressed separately.


. The request for a social security number will remain on forms 12.902(j), Notice of Social Security Number, and 12.912(a), Memo for Certificate of Military Service.